It is not necessary to show this record. When records, or evidence of a higher nature, are referred to incidentally, which have no effect upon or connection with the point in dispute, it is not necessary to produce such testimony of a higher nature. If it were necessary to ascertain whether there was a trial, and the effect of the trial, it might be necessary to produce the record if one existed. The object here is to show what was said, *Page 481 
and whether it were at a trial before a justice or elsewhere, is unimportant in this case.